Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-22-00116-CR

                                         James STRIBLIN,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR4270
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: April 13, 2022

APPEAL DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a pro se notice of appeal from an order denying his motion to recuse the

trial court judge who presided over the proceedings that resulted in appellant’s 2017 convictions.

           An order denying a motion to recuse is not a final, appealable order; it may be reviewed

only in an appeal from a final judgment. Green v. State, 374 S.W.3d 434, 445 (Tex. Crim. App.

2012). An appeal of the decision to deny a motion to recuse, standing alone, would be improper.

Id. Here, appellant is not challenging the order in an appeal from the final judgments in his

underlying criminal cases.
                                                                                     04-22-00116-CR


       Also, it appears the order from which appellant attempts to appeal arises from a post-

conviction request for relief. Texas Code of Criminal Procedure article 11.07 vests complete

jurisdiction over post-conviction relief from final felony convictions in the Texas Court of

Criminal Appeals. See TEX. CODE CRIM. PROC. art. 11.07, §§ 3, 5; Bd. of Pardons & Paroles ex

rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 484 (Tex. Crim. App. 1995)

(per curiam). There is no role for the intermediate courts of appeals in the procedure under Article

11.07. See TEX. CODE CRIM. PROC. art. 11.07, § 3; Ater v. Eighth Court of Appeals, 802 S.W.2d

241, 243 (Tex. Crim. App. 1991) (orig. proceeding).

       For the above reasons, it appeared we did not have jurisdiction to entertain this appeal.

Therefore, on March 8, 2022, we ordered appellant to show cause in writing, no later than March

22, 2022, why this appeal should not be dismissed for lack of jurisdiction. All appellate deadlines

were suspended until further order of this court. Appellant did not respond to our March 8 order.

       We dismiss this appeal for lack of jurisdiction.

                                                  PER CURIAM

Do not publish




                                                -2-